         Case 1:18-cv-01551-PLF Document 193 Filed 01/16/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 LUCAS CALIXTO et al.,
                                                        Civil Action No. 18-01551-PLF
                        Plaintiffs,

                            v.

 UNITED STATES DEPARTMENT OF THE
 ARMY et al.,

                        Defendants.



                                                 ORDER
       UPON CONSIDERATION of Plaintiffs’ January 14, 2021 Consent Motion for Extension

of Time To File Reply in Support of Plaintiffs’ Motion for Leave to File Third Amended

Complaint, and the entire record herein, it is hereby

       ORDERED that the motion is GRANTED; and it is further

       ORDERED that Plaintiffs shall file a reply in support of Plaintiffs’ Motion for Leave to

File Third Amended Complaint on or before January 29, 2021.



SO ORDERED.



_________________________                     ________/s/________________________
Date: January 16, 2021                        PAUL L. FRIEDMAN
                                              United States District Judge
